Citation Nr: 1019598	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  01-08 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a lung disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran had active Navy service from May 1969 to April 
1970.  He was activated with an Air Force Reserve unit from 
August 17, 1990, to September 16, 1990, for service in the 
Persian Gulf.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for a lung 
disorder.

In November 2003, May 2008, and May 2009, the Board remanded 
the case for further evidentiary development. 

The issues of entitlement to service connection for bilateral 
hearing loss, tinnitus, residuals of a back injury, and post-
traumatic stress disorder; and entitlement to an increased 
rating for spastic or irritable colon have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  


FINDING OF FACT

1.  The competent medical evidence preponderates against 
finding that the Veteran currently has either a disability 
manifested by a right lung granuloma due to service, or 
histoplasmosis or residuals thereof due to service.

2.  The preponderance of competent and credible evidence 
shows no nexus between the post-service diagnosis of chronic 
asthmatic bronchitis/chronic obstructive pulmonary disease 
and service.



CONCLUSION OF LAW

A lung disorder was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA
 
The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have 
been met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in August 2001, January 2004, November 
2007, August 2008, and July 2009 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  It is evident from the appellant's 
argument and contentions that he understands what is 
necessary to service connect his lung disorder.  This claim 
was readjudicated in supplemental statements of the case 
issued in 2008, 2009, and 2010.  Thus, any timing error as to 
VCAA notice was cured and rendered nonprejudicial.  Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).  Also, pursuant to the May 2008 remand, the 
RO sent the latest supplemental statement of the case to the 
representative. 

VA fulfilled its duty to assist the appellant in obtaining 
identified and available evidence needed to substantiate the 
claim being adjudicated to the extent possible, and, as 
warranted by law, afforded a VA examination.  Pursuant to the 
November 2003 remand, the RO requested that the Veteran 
submit lay statements.  In response, the appellant submitted 
a lay statement from a fellow veteran.  The RO also obtained 
VA treatment records and afforded the claimant a VA 
examination.  Pursuant to the November 2003 and May 2009 
remands, the RO in August 2009 obtained a report from the Air 
Force Historical Research Agency verifying a reported pigeon 
infestation at the hanger where the Veteran was stationed in 
the United Arab Emirates.  The Board notes that in a June 
2009 claim, the appellant indicated that he had been seen at 
a VA medical facility since 1970, and requested that these 
records be obtained in support of his claim for service 
connection.  The Veteran stated that these records pertained 
to his new claim of service connection for various 
disabilities.  Thus, with regard to the claim on appeal, 
these records do not have to be obtained. 

There is not a scintilla of evidence that any VA error in 
notifying or assisting the Veteran reasonably affects the 
fairness of this adjudication.

Governing law and regulations

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 
 Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997).

To be present as a current disability, the claimed condition 
must be present at the time of the claim for benefits, as 
opposed to sometime in the distant past.  Gilpin v. West, 155 
F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that 
there be a current disability is satisfied when the 
disability is shown at the time of the claim or during the 
pendency of the claim, even though the disability 
subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that the injury or disease 
existed prior thereto and was not aggravated by service.  38 
U.S.C.A. § 1111.

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  
In VAOPGCPREC 3-2003, VA's General Counsel noted that 
"[u]nder the language of [38 U.S.C. § 1111], VA's burden of 
showing that the condition was not aggravated by service is 
conditioned only upon a predicate showing that the condition 
in question was not noted at entry into service."

Analysis

The Board has reviewed all service treatment records, all VA 
treatment records dated from 2000 to 2008, and private 
medical records, as well as the reports of the April 2007 and 
December 2009 VA examinations.  The preponderance of most 
probative evidence is against a finding that he currently has 
or has had a disability manifested by a right lung granuloma 
since he filed his claim in March 2000, or that he currently 
has or has had histoplasmosis or residuals thereof due to 
service since his March 2000 claim.  

Although treatment records and reports of VA examinations 
show the presence of a right lung granuloma, the two VA 
examiners described the granuloma as being asymptomatic and 
an incident finding.  A summary list from the Sacred Heart 
Medical Group reveals a problem of "spots on lung from 
Desert Storm".  To the extent that notation is a diagnosis 
of  a current disability, the Board gives greater weight to 
the opinions of the VA examiners than to that notation.  

While the Board is not free to ignore the opinion of a 
treating physician, neither is it required to accord it 
additional weight.  See generally Guerrieri v. Brown, 4 Vet. 
App. 467, 471-73 (1993).  The United States Court of Appeals 
for the Federal Circuit has declined to adopt a "treating 
physician rule," which would give preference, i.e., 
additional evidentiary weight, to this type of evidence.  See 
White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  In 
assessing medical opinions, the failure of the physician to 
provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-49 (2000).  The United States 
Court of Appeals for Veterans Claims (the Court) has held 
that the value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Thus, a medical opinion is 
inadequate when it is unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995).  A medical 
opinion may not be discounted solely because the doctor did 
not review the claims file.  Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 304 (2008).  

Whoever prepared the private treatment notation did not 
provide a basis for the diagnosis, nor is there any evidence 
that this person reviewed any chest x-rays.  VA examiners, on 
the other hand, reviewed not only the claims file, which 
includes various reports of chest x-rays, but also 
contemporaneous reports of chest x-rays.

Moreover, the two VA examiners also made a diagnosis of no 
evidence of chronic histoplasmosis or residuals thereof.  
There is no competent medical evidence indicating that the 
Veteran has or has had histoplasmosis or residuals thereof.

The claimant, as a lay person without medical training, does 
not meet the burden of presenting competent evidence as to a 
diagnosis, merely by presenting his own statements.  While 
the appellant can attest to factual matters of which he had 
first-hand knowledge, e.g., difficulty breathing, he is not 
capable of making medical conclusions.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
There is no evidence showing, and the Veteran does not 
assert, that he has medical training to provide competent 
medical evidence as to diagnosing the claimed lung granuloma 
or histoplasmosis.  

A review of the service treatment records from the Veteran's 
first period of active service, including the appellant's 
April 1970 administrative discharge examination, reveals no 
complaint, finding, or diagnosis of a lung disability.  The 
competent medical evidence shows that the claimant now has 
asthmatic bronchitis/chronic obstructive pulmonary disease 
and that he had an upper respiratory tract 
infection/bronchitis during his second period of active 
service in September 1990.  The Veteran is asserting that his 
lung disorder began after his second period of active 
service.  

Following an April 2007 VA examination the appellant was 
diagnosed with recurrent sinusitis, and treated bronchitis.  
Acute bacterial bronchitis during service was also diagnosed.  
The examiner noted that the appellant had had recurrent 
bronchitis as early as 1986.  

Notwithstanding that notation, a pulmonary function test done 
in conjunction with a service periodic examination in May 
1986 was normal.  Furthermore, the claimant did not have 
another episode of bronchitis after his second period of 
active service until July 1997, and recurrent bronchitis was 
not diagnosed until August 1999.  The appellant did not have 
an entrance examination for his second period of active 
service, but bronchitis was not diagnosed at May 1986 and 
November 1989 service physical examinations.  Thus, there is 
no clear and unmistakable evidence that the Veteran had 
recurrent bronchitis prior to his second period of active 
service.

The Board has reviewed all service treatment records and all 
post-service treatment records, as well as the reports of the 
April 2007 and December 2009 VA examinations.  Significantly, 
these records do not include any opinion linking asthmatic 
bronchitis/chronic obstructive pulmonary disease to service.  
Notwithstanding the April 2007 VA examiner's determination 
that the Veteran had preexisting recurrent bronchitis, even 
that examiner described the in-service episode of bronchitis 
as being acute and isolated in nature.  That examiner also 
opined that the asthma was not caused by or related to the 
isolated in-service episode of bacterial bronchitis/upper 
respiratory infection.  The December 2009 VA examiner opined 
that the appellant's current chronic asthmatic 
bronchitis/chronic obstructive pulmonary disease was not 
caused by or related to military service.

The Board notes that a February 2001 VA treatment record 
shows that the appellant reported that he had had frequent 
bronchitis since his Persian Gulf service.  A May 2008 VA 
treatment record reflects that the claimant reported that he 
had had recurrent bronchitis since his second period of 
active service.  It is evident that these notations are 
merely a history offered by the Veteran alone, and neither 
constitutes a medical opinion linking a current respiratory 
disorder to service.  This negates its probative value 
because a bare transcription of a lay history is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

The only other evidence of record supporting the claim that 
asthmatic bronchitis/chronic obstructive pulmonary disease is 
due to service are the statements and testimony of the 
Veteran.  Asthmatic bronchitis/chronic obstructive pulmonary 
disease is a disability for which lay evidence of etiology is 
not competent nexus evidence.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  As a lay person untrained in the 
field of medicine, the claimant's opinion does not constitute 
competent medical evidence and lacks probative value.  
Routen.

With regard to the provisions of 38 C.F.R. § 3.303(b), unlike 
other disabilities that a lay person may observe, such as a 
scar, asthmatic bronchitis/chronic obstructive pulmonary 
disease is a disability for which there must be medical nexus 
evidence demonstrating a relationship between the disability 
and service.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Even assuming that lay evidence in the case could establish 
continuity of symptomatology, the Board gives greater weight 
to the opinion of the December 2009 VA examiner regarding the 
onset of the current symptomatology - in which the examiner 
in essence rejected the Veteran's reporting of continuity of 
symptomatology by not relating the current disability to 
active service - than on the claimant's prior reporting of 
continuous symptomatology.  Therefore, continuity of 
symptomatology has not been demonstrated.

While there is competent evidence that the Veteran now has 
chronic obstructive pulmonary disease, without competent 
evidence linking the disease to service, the benefit sought 
on appeal cannot be granted.  

The claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a lung disorder is 
denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


